Citation Nr: 1213370	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the period prior to December 21, 2010, and a rating in excess of 70 percent for the period beginning December 21, 2010, for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for the period prior to December 28, 2010, and a rating in excess of 40 percent for the period beginning December 28, 2010, for lumbosacral strain (low back disability).

3.  Entitlement to an effective date prior to December 21, 2010, for the grant of a 70 percent rating for the service-connected PTSD, to include as based on clear and unmistakeable error (CUE).  

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) at the RO in November 2010.  He also testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO in November 2011.  A copy of each of these transcripts is associated with the claims file.

The RO granted service connection and an initial disability rating for PTSD and the low back disability in a September 2008 Decision Review Office (DRO) decision.  The Veteran appealed from these initial ratings.  The RO subsequently increased the respective ratings for periods beginning in December 2010, as indicated on the first page of this decision, in a January 2011 DRO decision.  However, the Veteran continues to seek a higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

Additionally, in a May 2011 VA Form 9 (substantive appeal), the Veteran's attorney asserted clear and unmistakeable error (CUE) and requested an earlier effective date for the grant of a rating in excess of 70 percent for PTSD for the period beginning December 21, 2010.  This was in response to the January 2011 DRO opinion that granted such rating, as well as supplemental statements of the case issued in January 2011 and April 2011, which denied a rating in excess of 70 percent for PTSD for the period beginning December 21, 2010.  The attorney cited to regulations pertaining to the assignment of an effective date for an increased rating, or 38 C.F.R. § 3.400(o) (2011).  The RO has not issued a statement of the case (SOC) as to an earlier effective date, to include as based on CUE, for this matter, so it has not been perfected for appeal to the Board.  However, as these arguments were received within one year after the rating action that granted the 70 percent rating for PTSD, the Board interprets such communication as a timely notice of disagreement.  See 38 C.F.R. §§  20.201, 20.302 (2011).  As such, the Board has no discretion and the case must be remanded for the issuance of an SOC as to this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The Board further notes that the Veteran's attorney has referenced a reduction in the rating for the low back disability from 70 percent to 40 percent effective December 28, 2010, on several occasions.  See, e.g., May 2011 VA Form 9.  However, the Veteran's ratings for such disability have been 10 percent and then 40 percent throughout the appeal.  He has never been assigned a 70 percent rating for the low back to date.  Accordingly, the reduction of a low back rating is not on appeal.

In addition, the Board notes that the Veteran also initially disputed several other issues that were denied by the RO, including a higher rating for the service-connected hearing loss and right knee disability, service connection for a left knee disability, and an earlier effective date to add his son as a dependent.  However, a statement of the case was provided as to each of these issues, and the Veteran did not thereafter perfect an appeal to the Board as to any such issues, via a formal substantive appeal or otherwise.  Therefore, they are not currently on appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2011).

The Board observes that the RO denied entitlement to a TDIU in a June 2010 rating decision.  Although the Veteran did not expressly appeal from that determination, he continued to argue that he is unemployable due to service-connected disabilities (primarily PTSD, but also the low back and right knee) after that point.  Further, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, as explained by the undersigned Veterans Law Judge during the November 2011 Board hearing, these arguments bring the issue of a TDIU under the Board's appellate jurisdiction.

After the last adjudication of these claims by the RO, the Veteran submitted additional evidence, namely, more recent treatment records from his mental health provider.  When the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review unless the claimant waives this procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  As no waiver was submitted with this evidence, and it is not duplicative of the prior evidence of record, the Board may not review it at this time.  Moreover, as additional development is necessary for a fair adjudication of the Veteran's increased rating claims, the RO (as the AOJ) will have the opportunity to review such evidence upon remand. 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The issues of entitlement to a higher rating for PTSD and the low back disability, as well as an effective date prior to December 21, 2010, for the grant of a 70 percent rating for the service-connected PTSD, to include as based on CUE, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The Veteran is service-connected for PTSD, right knee and low back disabilities, hearing loss and tinnitus, currently with a disability rating of 70 percent for PTSD alone; and resolving all reasonable doubt in the Veteran's favor, he is unemployable due solely to his service-connected disabilities, and primarily PTSD.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant a TDIU constitutes a full grant of this benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations in this regard.

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that the Veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  To warrant a TDIU, the record must reflect some factor which takes the Veteran's case outside the norm of his or her service-connected disabilities.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  However, the Veteran need not show 100 percent unemployability to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran is service-connected for PTSD, low back and right knee disabilities, hearing loss and tinnitus.  His PTSD alone has been rated as 70 percent disabling effective as of December 21, 2010, without regard for any action that may be taken on his increased rating claims for PTSD and the low back disability upon remand.  As such, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.  

In this regard, there are several medical opinions of record that the Veteran is unemployable due to his PTSD, either alone or together with his service-connected right knee and low back disabilities.  The Veteran's private mental health provider, Dr. Haynes, has provided several letters throughout the appeal, based on treatment on a weekly basis (or more often) since 2007.  In a July 2010 letter, Dr. Haynes summarized the Veteran's symptoms at that time, stated that they have gotten significantly worse over the past three years, and noted that the Veteran was currently on off-duty status from his long-standing employment as a police officer.  Dr. Haynes stated that, while the Veteran also has medical issues, the primary purpose for his leave is his emotional status.  He opined that the Veteran is not able to obtain or maintain gainful employment.  Dr. Haynes noted that the Veteran's physical injuries are significant, but his emotional state is fragile.  In particular, the Veteran's anger is worse than before, his abstract thought is absent, and he suffers from occupational impairment due to his service weapon being taken due to the risk of harm through his depression.  Dr. Haynes noted that these conditions are directly related and are already subject to compensation by VA.  In a December 2011 letter, Dr. Haynes again opined that the Veteran's mental health symptoms have gotten to the point where he is not able to obtain or maintain gainful employment.  

In addition, the December 2010 VA PTSD examiner described the Veteran's PTSD as severe and summarized his problems while he was at work, indicating that the Veteran was off duty from his long-term position as a police officer pending medical discharge which was expected to occur within months.  In particular, the examiner noted an extensive history of being inappropriately aggressive in interactions with members of the public when apprehending them, which happened approximately twice per week until the Veteran was taken off road patrol approximately 6 years ago (or in about 2004).  The Veteran then mistreated recruits in the police academy, both verbally and physically, on a daily basis until he was reassigned approximately 5.5 years ago (or in about 2005).  He was then assigned to the firing range until 2007, and then light duty and paperwork, and he reported being entirely off duty since October 2009.  The Veteran had to turn in his weapon reportedly due to PTSD and associated depression.  He also reported challenging authority on a daily basis, including challenging them to fights.  The VA examiner opined that the Veteran would continue to have problems with intense anger, aggressive behavior, and defiance of authority in any work situation currently.  

Subsequently, the December 2010 VA spine examiner noted that the Veteran was unable to work due to his back, knee, and PTSD, although it is clear whether this was an opinion or merely the transcription of the Veteran's report of his belief.  

During the November 2011 Board hearing, the Veteran testified to similar symptoms as summarized by Dr. Haynes and in the VA examination reports.  He reported that he was placed on light duty at work from May 2007 through April 2008 due to orthopedic issues with his back and knees.  The Veteran stated that he was placed on off-duty status when he spoke with doctors at work about his anger issues in April 2008, at which point his weapon was taken away.  

The Veteran also testified during the Board hearing that he has been found to be disabled by the Social Security Administration (SSA), although he does not receive compensation because the benefits are offset by his employer's pension program.

The Board observes that all pertinent, identified records concerning the Veteran's service-connected disabilities have not yet been obtained, as will be discussed more fully in the remand portion of this decision.  However, the currently available lay and medical evidence is generally consistent with respect to the effects of the Veteran's service-connected disabilities on his employment.  Accordingly, the Board will resolve all reasonable doubt in the Veteran's favor in this regard.  Such evidence establishes that the Veteran is unemployable due to his service-connected disabilities, to include PTSD.  Therefore, as the Veteran meets the percentage threshold, and the evidence reflects that he is unemployable due solely to service-connected disabilities, the criteria for a TDIU have been met.  38 C.F.R. § 4.16.  


ORDER

Entitlement to a TDIU is granted.



REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, there appears to be pertinent outstanding medical evidence.  Concerning PTSD, the Veteran testified during the November 2011 hearing that he spoke with a mental health provider at work starting in approximately April 2008.  There is also a notation that he was treated through the Employee Assistance Program.  Although the Veteran has reported only private treatment from Dr. Haynes since 2007, Dr. Haynes noted that the Veteran was previously treated by Dr. Coyle.  Similarly, the Veteran's private chiropractor noted in May 2008 that the Veteran had been seen by Dr. Coyle, a psychologist, after having a "mental breakdown" at work.  These records have not been requested or obtained.  Additionally, as noted above, Dr. Haynes has treated the Veteran on a weekly basis (or more often) since 2007.  Although Dr. Haynes has provided several letters summarizing the PTSD symptoms throughout the appeal, it could be helpful to have his complete treatment records.  

With respect to the low back, the Veteran testified that he was placed on light duty at work from May 2007 to April 2008 due to orthopedic issues, including his back and knees.  As such, it appears that there may be medical records from his former employer relating to such disabilities.  The Veteran also reported general treatment by Dr. Ganti, his primary care provider, but no records have been requested or obtained from this provider.  Further, the Veteran reported treatment for his low back (and knees) from Dr. Bidwell, a chiropractor, starting in 2002, although she does not treat him currently.  Dr. Bidwell has provided letters indicating generally that the Veteran's spine is out of alignment and that he has pain due to his knees.  The Veteran has also provided some treatment records from Dr. Bidwell, but such records do not mention the back.  Similarly, the Veteran testified to treatment at Reconstructive Orthopedics for his back, but the currently available records only mention the knee.  As such, it appears that there may be more records outstanding from these providers.  In addition, although the Veteran has denied any VA treatment, he testified that he was provided an orthopedic bed and a massage or lift chair for his back from VA's Vocational Rehabilitation (Voc Rehab) division.  These records have also not been requested or obtained.

Accordingly, the Veteran should be requested to provide complete the necessary authorization forms to obtain the identified, outstanding treatment records as summarized above, as well any other records that may remain outstanding.  Appropriate efforts should be taken to obtain them, and the Veteran should be notified and allowed an opportunity to find any records that cannot be obtained.

The Veteran also indicated at the November 2011 Board hearing that he was found to be disabled by the SSA, but he does not receive compensation because the benefits are offset by his employer's pension program.  However, these records and determination may be relevant to his increased rating claims.  As such, upon remand, any determinations and medical records associated with the Veteran's claim for SSA disability benefits should be obtained and associated with the claims file.

After all identified, available records have been associated with the claims file, the Veteran should be scheduled for another VA examination to determine the current severity of his PTSD and low back disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  Each examiner should measure and record the subjective and objective manifestations of the Veteran's disabilities, to include any functional effects.  With respect to the low back, the Board notes that the Veteran denied any radiating pain during the August 2008 VA examination, but he reported radiculopathy in both lower extremities at the February 2010 VA examination.  He also reported two incapacitating episodes in 2007 and 2008 during the August 2008 VA examination.  However, x-rays were normal at that time and the diagnosis has been lumbosacral strain.  The currently available evidence does not reflect a diagnosis of intervertebral disc syndrome (IVDS).  All appropriate tests should be conducted to measure any orthopedic or neurological manifestations of the Veteran's low back disability throughout the appeal.

Finally, as discussed above, the Veteran has not been provided with a SOC as to the issue of entitlement to an effective date prior to December 21, 2010, for the grant of a 70 percent rating for the service-connected PTSD, to include as based on CUE.  The RO should ensure that the Veteran has received proper notice as to this issue.  After allowing an appropriate response, and conducting any development that may be indicated by any response received, the RO should provide an SOC to the Veteran and his attorney as to this issue.  See Manlincon, 12 Vet. App. at 240.  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran perfects an appeal to the Board through a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice as to his claim for an effective date prior to December 21, 2010, for the grant of a 70 percent rating for the service-connected PTSD, to include as based on CUE.  Allow an appropriate time for response.

2.  Request the Veteran complete an authorization form (VA Form 21-4142) for any outstanding records concerning his concerning his PTSD with depression and low back disability.  He should specifically be requested to fully identify and provide authorization for records from his former employer's Employee Assistance Program, Dr. Coyle, any medical records from his former employer concerning the low back, Dr. Haynes, Dr. Ganti, Dr. Bidwell, Reconstructive Orthopedics, and VA's Vocational Rehabilitation division.  After any necessary authorizations are received, request copies of such records.  

3.  Request copies of any determinations and medical records associated with the Veteran's claim for SSA disability benefits. 

4.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including SSA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  All records received must be associated with the claims file.  If any records cannot be obtained after making appropriate efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, schedule the Veteran for a VA examination to determine the current severity of his PTSD with depression.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should record all subjective and objective manifestations of the Veteran's PTSD with depression, including all functional effects.

6.  After completing the development described in paragraphs 1 through 4, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should measure and record all subjective and objective manifestations of the low back disability, to include any objective neurological abnormalities and all functional effects.  In particular, the examiner should state whether there is any diagnosed intervertebral disc syndrome.  The examiner should also state whether there are objective neurological abnormalities associated with the low back disability, to include radiculopathy in the lower extremities, or any bowel or bladder abnormalities.  To the extent possible, the examiner should state when any such symptomatology first manifested.  

7.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims for an increased rating for PTSD and the low back disability based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

8.  Provide the Veteran with a statement of the case on the issue of entitlement to an effective date prior to December 21, 2010, for the grant of a 70 percent rating for the service-connected PTSD, to include as based on CUE, after consideration of all evidence of record.  See 38 C.F.R. §§ 19.29-19.30; Manlincon, 12 Vet. App. at 240.  The Veteran should be advised that a substantive appeal has not been received concerning this issue, as well as of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

Thereafter, the case should be returned to the Board for further appellate consideration of the increased rating issues, if otherwise in order.  Further, if a timely substantive appeal is filed and subject to current appellate procedures, the issue of an earlier effective date (to include as based on CUE) should be returned to the Board for further appellate consideration, if appropriate.  See Smallwood, 10 Vet. App. at 97.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


